Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 15, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143157                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  IN RE REQUEST FOR ADVISORY OPINION                                                                       Mary Beth Kelly
  REGARDING CONSTITUTIONALITY OF                                                                           Brian K. Zahra,
  2011 PA 38                                                        SC: 143157                                        Justices


  _________________________________________/

          On order of the Court, the request by the Governor for an advisory opinion on the
  constitutionality of the reduction or elimination of tax exemption for pension incomes
  contained in 2011 PA 38 is considered, and it is GRANTED. We direct that oral
  argument on the following questions be heard on Wednesday, September 7, 2011, at 9:30
  a.m. MCR 7.302(H)(1). The questions submitted are: (1) whether reducing or
  eliminating the statutory exemption for public-pension incomes as described in MCL
  206.30, as amended, impairs accrued financial benefits of a “pension plan [or] retirement
  system of the state [or] its political subdivisions” under Const 1963, art 9, § 24;
  (2) whether reducing or eliminating the statutory tax exemption for pension incomes, as
  described in MCL 206.30, as amended, impairs a contract obligation in violation of Const
  1963, art 1, § 10 or the US Const, art I, § 10(1); (3) whether determining eligibility for
  income-tax exemptions on the basis of total household resources, or age and total
  household resources, as described in MCL 206.30(7) and (9), as amended, creates a
  graduated income tax in violation of Const 1963, art 9, § 7; and (4) whether determining
  eligibility for income-tax exemptions on the basis of date of birth, as described in MCL
  206.30(9), as amended, violates equal protection of the law under Const 1963, art 1, § 2
  or the Fourteenth Amendment of the United States Constitution.

          The Attorney General is respectfully requested to submit within 56 days of the
  date of this order separate briefs arguing that the reduction or elimination of tax
  exemption for pension incomes contained in 2011 PA 38 and the determination of
  eligibility of income tax exemptions for pensions on the basis of age are and are not
  constitutional under the Michigan and United States Constitutions.

         Persons or groups interested in the determination of the questions presented in this
  matter may move the Court for permission to file briefs amicus curiae on either or both
  sides of the submitted questions.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 15, 2011                       _________________________________________
           t0615                                                               Clerk